Clifford F. Brown, J.,
concurring. I concur in the well-crafted majority opinion authored by Justice Ralph Locher. In my view, the instant case is distinguishable from that presented in Ward v. Monroeville (1972), 409 U. S. 57, on two critical issues. First, the Municipal 'Court took judicial notice that the village of Covington mayor did not have a substantial financial interest in the revenues generated by the Mayor’s Court. In Monroeville, by contrast, a substantial portion of the revenue for the village derived from fines levied by the Mayor’s Court. Second, under R. C. 1905.25, effective June 12, 1970, an appeal from the Mayor’s Court to the Municipal or County Court proceeds de novo, thereby removing any danger of prejudice suffered by the defendant in the Mayor’s Court. This statute was not in effect at the time the defendant Ward appeared before the Monroeville Mayor’s Court.*
*665Even though I find the Mayor’s Court constitutional, I believe it serves no useful purpose in the administration of justice in Ohio. In my view, the Mayor’s Court should be eliminated altogether, with county or municipal courts assuming jurisdiction over cases such as this.
W. Brown, J., concurs in the foregoing concurring opinion.

 At the time defendant Ward was convicted in the Mayor’s Court at Monroeville his conviction was appealable only to the Court of Common Pleas on questions of law only, and not by trial de novo, pursuant to R. C. 1905.22 effective October 19, 1961 (129 Ohio Laws 425), which provided:
“A conviction under an ordinance of any municipal corporation may be reviewed on appeal in the same manner as appeals on questions of law from a county court, and the judgment of affirmance or reversal may be reviewed in the same manner, and for this purpose a bill of exceptions may be taken, or a statement of facts embodied in the record on the application of any party.”
Extant in 1969, in pari materia with R. C. 1905.22, were the following statutes, excerpted as follows:
R. C. 1921.01, effective January 1, 1958 (127 Ohio Laws 1083):
“Either party may appeal from the final judgment of a judge of a county court, to the Court of common pleas of the county in which the judgment was rendered.”
R. C. 1913.09, effective October 19,1961 (129 Ohio Laws 425), in pertinent part, provided:
“Any cause in a county court, either civil or criminal, shall be tried to the court unless a jury trial is demanded in writing by a party entitled to the same. * * * ”
R. C. 1913.31 effective January 1, 1958 (127 Ohio Laws 1066), in pertinent part, provided:
“In all cases before a judge of a county court, mayor, * * * whether tried by a jury or the county court judge, * * * mayor, * * * either party may except to the decisions of the county court judge, mayor, * * * upon any matters of law arising in the case.”
Effective June 12, 1970, R. C. 1921.01 was amended to provide as follows:
“Either party may appeal from the final judgment of a judge of a county court, to the court of appeals for the county in which the judgment was rendered.”
*665Effective June 12, 1970, R. C. 1905.22 was amended to provide as follows:
“Appeals from a mayor’s court may be taken to the municipal court or county court having jurisdiction within the municipal corporation.”
Effective June 12, 1970, R. C. 1905.25 was amended to provide as follows:
“An appeal from the mayor’s court to the municipal court or county court shall proceed as a trial due novo.
Former R. C. 1905.25 which was repealed October 14,1963, provided for juries in mayor’s courts, specifying their duties and the procedure for impaneling, and was not analogous to R. C. 1905.25, effective June 12, 1970.
Therefore, only on and after June 12, 1970, pursuant to R. C. 1905.22 and 1905.25, was provision made for a trial de novo in the Municipal Court or County Court on an appeal from the Mayor’s Court.